Case 2:19-cv-00467-NT Document1 Filed 10/15/19 Pagelof4 PagelID#:1

UNITED STATES DISTRICT COURT

DISTRICT OF MAINE

O’HARA CORPORATION, )
)
Plaintiff, )
)
v, )
)
AUTOPOS MARINE, INC. )
d/b/a AUTONAV )
)
and )
)
PAUL WAGNER )
)
Defendants. )

NOTICE OF REMOVAL

 

Defendant Paul Wagner (“Wagner”) and Defendant Autopos Marine Inc., d/b/a
AutoNav! (“AutoNav,” and with Wagner, “Defendants”), through its undersigned attorney,
hereby removes the above-captioned civil action filed by Plaintiff O’Hara Corporation (“O’Hara” or
“Plaintiff”) in the Rockland District Court to the United States District Court for the District of Maine,
pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1446. As grounds for removal, Defendants rely on
the supporting Declaration of Paul Wagner (“Wagner Decl.”) and further state as follows:

1. On September 25, 2019, Defendants were served a Summons and Complaint in an
action commenced by O’Hara Corporation in the Rockland District Court captioned O'Hara v.
AutoNav Marine Systems, Inc. and Paul Wagner (Individually), Docket No. ROCDC-CV-2019-
95 (the “Action”).

2. Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely because it has

been filed within thirty (30) days of service on Defendants.

 

' Defendant Autopos Marine, Inc. was erroneously captioned in state court as “AutoNav Marine Systems,
Inc.”
Case 2:19-cv-00467-NT Document1 Filed 10/15/19 Page 2of4 PagelID#: 2

3. Pursuant to 28 U.S.C. § 1446(b), Defendants desire to remove this action.

4. Under 28 U.S.C. § 1332(a)(1), this Court has original jurisdiction of all civil
actions where the matter in controversy exceeds the sum of $75,000, exclusive of interest and
costs, and is between citizens of different states.

5. As reflected in the Plaintiff's Complaint, O’Hara has alleged that the matter in
controversy exceeds $75,000, plus contract attorney fees, but exclusive of interest and costs.
See Exhibit B to Wagner Decl., state court filings, including Complaint at §§24 (seeking
recovery from each Defendant of $98,961.49, plus attorney fees, but exclusive of interest and
costs); Count I (Breach of Contract) and Wherefore Clause (seeking recovery of same); see
also alternative counts seeking same damages against Defendants.

6. Complete diversity exists between Plaintiff and Defendants because: a) Plaintiff
O’Hara is a Maine corporation; b) Defendant Wagner is a resident, citizen and is domiciled in
Port Moody, British Columbia, Canada, and c) Defendant AutoNav is citizen of and has a
principal place of business located in Port Moody, British Columbia, Canada. Complaint, §§2-
2-3. See Wagner Decl. §4 and Exhibit A thereto. Thus, Plaintiff is a citizen of the State of
Maine, while Defendants are not citizens of Maine and instead are citizens of a foreign state,
Canada.

7. Because this Court has original jurisdiction of this action pursuant to 28 U.S.C.
§ 1332(a)(1), the Action may be removed to this Court pursuant to 28 U.S.C. § 1446.

8. This Court is the District Court of the United States for the district embracing
the place where the Action was originally filed. Venue therefore is proper in this judicial
district under 28 U.S.C. § 1441(a).

9. Pursuant to 28 U.S.C. § 1446(a), copies of the Complaint and Summons (with
Case 2:19-cv-00467-NT Document1 Filed 10/15/19 Page 3of4 PagelID#: 3

return of service for Defendants if available) are attached as Exhibit B to the Wagner Decl.
Defendants are not aware of any further proceedings having occurred in the Action other than
as described above and as reflected in Exhibit B to the Wagner Decl.

10. If any additional documents exist beyond those submitted with the Wagner Decl
(which includes Certified State Court Docket Entries), Defendants shall file certified or attested
copies of all records and proceedings and further docket entries from the Rockland District
Court according to the time table set by any Procedural Order entered by this Court. If no such
documents exist after filing the Notice of Removal, Defendants shall alert the Clerk of Court.

11. Further, in accordance with 28 U.S.C. § 1446(d), Defendants certify that a State
Court Notice of Filing of Notice of Removal (with copy of this Notice of Removal) has been
sent promptly to the Clerk of the Court for the Rockland District Court for filing and will be

served promptly on Plaintiff.

12. The required filing fee shall be provided with this Notice of Removal

consistent with this Court’s local rules and procedures.

13, Defendants submit and sign this Notice of Removal subject to the requirements

of Fed. R. Civ. P. 11.
Case 2:19-cv-00467-NT Document1 Filed 10/15/19 Page4of4 PagelD#: 4

WHEREFORE, Defendants Paul Wagner and Autopos Marine Inc., d/b/a AutoNav
respectfully request that the Action be removed from state court to the United States District Court

for the District of Maine.

Dated: October 15, 2019 Respectfully submitted,

/s/ Daniel J. Murphy

Daniel J. Murphy, Bar No. 9464
BERNSTEIN SHUR

100 Middle Street, P.O. Box 9729
Portland, ME 04104-5029

(207) 228-7120
dmurphy@bernsteinshur.com

Attorney for Defendants Paul Wagner and
Autopos Marine Inc., d/b/a AutoNav

CERTIFICATE OF SERVICE

I hereby certified that a true copy of the above document was served via first class U.S.
Mail, postage prepaid, on the date indicated above on counsel of record for Plaintiff.

Dated: October 15, 2019 /s/ Daniel J_ Murphy __
